NO. 07-09-0096-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                                FEBRUARY 16, 2010
                            __________________________

                         DAVID JOHN MADRID, APPELLANT

                                          V.

                          THE STATE OF TEXAS, APPELLEE
                           __________________________

                FROM THE 181ST DISTRICT COURT POTTER COUNTY;

                  NO. 50,764-B; HONORABLE JOHN BOARD, JUDGE
                           __________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Appellant, John David Madrid, appeals his conviction for the offense of

Possession with Intent to Deliver a Controlled Substance, Methamphetamine, in an

amount greater than four grams but less than 200 grams1 and sentence of 50 years

incarceration in the Institutional Division of the Texas Department of Criminal Justice

(ID-TDCJ). Appellant contends the trial court erred in failing to grant his motion to

dismiss and by making an affirmative deadly weapon finding. We affirm.



      1
          SEE TEX. HEALTH & SAFETY CODE ANN. § 481.112(d) (Vernon Supp. 2009).
                                       Background


          The Amarillo Police Department executed a search warrant of appellant's home

on November 18, 2004. During the search, the police found controlled substances in the

home.      On April 27, 2005, appellant was indicted; additionally, the indictment gave

notice of the State's intent to seek a deadly weapon finding because of weapons found

in the home. On July 6, appellant was indicted in federal court for the offense of felon in

possession of a firearm. On September 5, appellant pled guilty to the federal offense

and was sentenced to 42 months imprisonment. On September 9, the surety filed a

motion to surrender appellant into the custody of Potter County due to appellant having

pled in the federal case and being detained in Randall County on a federal hold. Based

on the surety's motion, a warrant was issued for appellant's arrest which stayed

outstanding during appellant's 42 month imprisonment.


          On September 3, 2008, appellant retained new counsel for the instant charges

and that new counsel proceeded to file a motion for substitution of counsel as well as a

motion for bond upon appellant's release from federal custody. Both motions were

granted. On October 16, appellant filed a motion to dismiss for lack of speedy trial. On

October 28, the trial court held a hearing on the motion to dismiss and denied the

motion to dismiss. On March 9, 2009, appellant pled guilty to the offense but pled not

true to using a deadly weapon during the commission of the offense.       After a hearing,

the trial court found appellant guilty of the offense, made an affirmative finding of a

deadly weapon, and sentenced appellant to 50 years incarceration in ID-TDCJ.           We

affirm.



                                            2
Identical issues raised by defendant in previous case.


      Appellant has raised the identical issues of speedy trial and sufficiency of the

evidence to support a deadly weapon finding in a previous companion case.           See

Madrid v. State, No. 07-09-0051-CR, 2009 Tex. App. LEXIS 8396 (Tex.App.—Amarillo

October 30, 2009, no pet.) (mem. op., not designated for publication).          With no

distinction in the facts or the issues, we will affirm the trial court’s judgment without

additional analysis. See TEX. R. APP. P. 47.1.


                                      Conclusion


      We affirm the trial court’s judgment. See Madrid, 2009 Tex. App. LEXIS 8396, at

*1-*12.


                                                         Mackey K. Hancock
                                                              Justice


Do not publish.




                                           3